                          Case 3:20-cv-01925-W-KSC Document 36-1 Filed 03/25/21 PageID.5937 Page 1 of 9




                                      1   RICHARD P. SYBERT (SBN: 080731)
                                          rsybert@grsm.com
                                      2
                                          GORDON REES SCULLY MANSUKHANI
                                      3   5901 Priestly Drive, Suite 308
                                          Carlsbad, CA 92008
                                      4
                                          Telephone: (619) 230-7768
                                      5
                                          HOLLY L.K. HEFFNER (SBN: 245384)
                                      6
                                          hheffner@grsm.com
                                      7   YAN REN (SBN: 323200)
                                          yren@grsm.com
                                      8
                                          GORDON REES SCULLY MANSUKHANI
                                      9   101 W. Broadway Suite 2000
                                          San Diego, CA 92101
                                     10
                                          Telephone: (619) 230-7474; Facsimile: (619) 696-7124
                                     11
                                          Attorneys for Defendants DAVID MIKKELSON and BRAD WESTBROOK
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W. Broadway, Suite 2000




                                     13                        UNITED STATES DISTRICT COURT
       San Diego, CA 92101




                                     14                    SOUTHERN DISTRICT OF CALIFORNIA
                                     15
                                          CHRISTOPHER RICHMOND, an              CASE NO. 3:20-cv-01925-W-KSC
                                     16   individual,
                                     17                                         DEFENDANTS MIKKELSON’S
                                                                 Plaintiff,     AND WESTBROOK’S
                                     18        vs.                              OBJECTIONS TO PLAINTIFF’S
                                     19                                         EVIDENCE SUBMITTED IN
                                          DAVID MIKKELSON, an individual;       SUPPORT OF OPPOSITION
                                     20   BRAD WESTBROOK, an individual;
                                     21   and DOE DEFENDANTS 1-10,              Hearing Date: April 1, 2021
                                          inclusive,                            [NO ORAL ARGUMENT per
                                     22                     Defendants,         Civil Local Rule 7.1(d)(1)]
                                     23   and                                   District Judge: Thomas J. Whelan
                                                                                Magistrate Judge: Karen S. Crawford
                                     24   SNOPES MEDIA GROUP, INC.,
                                     25                                         Complaint filed: September 25, 2020
                                          Nominal Defendant.                    FAC filed: December 2, 2020
                                     26
                                     27
                                     28
                                                                              -1-
                                          DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S EVIDENCE           Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 36-1 Filed 03/25/21 PageID.5938 Page 2 of 9




                                      1         Defendants Mikkelson and Westbrook submit the following objections to
                                      2   evidence submitted by Plaintiff in support of his Opposition to Defendants’ Motion
                                      3   for Sanctions.
                                      4    Evidence Objected To              Basis for Objection               Ruling
                                      5   No. 1 - Exhibit F (ECF     Irrelevant [FRE 401, 402]. Third           Sustained
                                          31-6): Complaint in the    party employment complaint has no
                                      6
                                          matter of Garcia v.        tendency to make a fact more or less
                                      7   Snopes Media Group,        probable than it would be without the      Overruled
                                      8   Inc., Case No. 37-2020-    evidence; and is of no consequence in
                                          00043961                   determining the action.
                                      9
                                     10                              Hearsay [FRE 801-802]. The
                                                                     complaint is an out-of-court statement
                                     11                              offered to prove the truth of the
                                                                     matter asserted.
Gordon Rees Scully Mansukhani, LLP




                                     12
    101 W. Broadway, Suite 2000




                                     13                              Probative value substantially
       San Diego, CA 92101




                                     14                              outweighed [FRE 403 ]. The
                                                                     complaint has no probative value and
                                     15                              risks unfair prejudice and confusing
                                     16                              of the issues.

                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                 -2-
                                          DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S EVIDENCE               Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 36-1 Filed 03/25/21 PageID.5939 Page 3 of 9




                                      1    Evidence Objected To           Basis for Objection               Ruling
                                      2   No. 2 - Richmond Decl. Irrelevant [FRE 401, 402]. Third            Sustained
                                          ¶ 14 (ECF 31-1)        party employment complaint and
                                      3
                                                                 Plaintiff’s statements regarding same
                                      4                          have no tendency to make a fact more        Overruled
                                      5                          or less probable than it would be
                                                                 without the evidence; and are of no
                                      6                          consequence in determining the
                                      7                          action.

                                      8                           Hearsay [FRE 801-802]. The
                                      9                           complaint is an out-of-court statement
                                                                  offered to prove the truth of the
                                     10                           matter asserted.
                                     11
                                                                  Probative value substantially
Gordon Rees Scully Mansukhani, LLP




                                     12                           outweighed [FRE 403 ]. Third party
    101 W. Broadway, Suite 2000




                                     13                           employment complaint and Plaintiff’s
       San Diego, CA 92101




                                                                  statements regarding same have no
                                     14                           probative value and risk unfair
                                     15                           prejudice and confusing of the issues.

                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                              -3-
                                          DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S EVIDENCE            Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 36-1 Filed 03/25/21 PageID.5940 Page 4 of 9




                                      1    Evidence Objected To            Basis for Objection              Ruling
                                      2   No. 3 - Richmond Decl. Irrelevant [FRE 401, 402]. Third            Sustained
                                          ¶ 15 (ECF 31-1)        party employment complaint and
                                      3
                                                                 purported communications regarding
                                      4                          same have no tendency to make a fact        Overruled
                                      5                          more or less probable than it would
                                                                 be without the evidence; and are of no
                                      6                          consequence in determining the
                                      7                          action.

                                      8                           Hearsay [FRE 801-802]. The
                                      9                           purported communications are out-of-
                                                                  court statements offered to prove the
                                     10                           truth of the matter asserted.
                                     11
                                                                  Probative value substantially
Gordon Rees Scully Mansukhani, LLP




                                     12                           outweighed [FRE 403 ]. The
    101 W. Broadway, Suite 2000




                                     13                           complaint and purported
       San Diego, CA 92101




                                                                  communications regarding same have
                                     14                           no probative value and risk unfair
                                     15                           prejudice and confusing of the issues.

                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                               -4-
                                          DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S EVIDENCE            Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 36-1 Filed 03/25/21 PageID.5941 Page 5 of 9




                                      1    Evidence Objected To            Basis for Objection              Ruling
                                      2   No. 4 - Richmond Decl. Irrelevant [FRE 401, 402]. Third            Sustained
                                          Exhibit M (ECF 31-1): party employment complaint and
                                      3
                                          e-mail string          purported communications regarding
                                      4                          same have no tendency to make a fact        Overruled
                                      5                          more or less probable than it would
                                                                 be without the evidence; and are of no
                                      6                          consequence in determining the
                                      7                          action.

                                      8                           Hearsay [FRE 801-802]. The
                                      9                           purported communications are out-of-
                                                                  court statements offered to prove the
                                     10                           truth of the matter asserted.
                                     11
                                                                  Probative value substantially
Gordon Rees Scully Mansukhani, LLP




                                     12                           outweighed [FRE 403 ]. The
    101 W. Broadway, Suite 2000




                                     13                           complaint and purported
       San Diego, CA 92101




                                                                  communications regarding same have
                                     14                           no probative value and risk unfair
                                     15                           prejudice and confusing of the issues.

                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                               -5-
                                          DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S EVIDENCE            Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 36-1 Filed 03/25/21 PageID.5942 Page 6 of 9




                                      1    Evidence Objected To            Basis for Objection              Ruling
                                      2   No. 5 - Richmond Decl. Irrelevant [FRE 401, 402].                  Sustained
                                          ¶ 16 (ECF 31-1)        Document requests and purported
                                      3
                                                                 communications regarding same have
                                      4                          no tendency to make a fact more or          Overruled
                                      5                          less probable than it would be without
                                                                 the evidence; and are of no
                                      6                          consequence in determining the
                                      7                          action.

                                      8                           Hearsay [FRE 801-802]. The
                                      9                           purported communications are out-of-
                                                                  court statements offered to prove the
                                     10                           truth of the matter asserted.
                                     11
                                                                  Probative value substantially
Gordon Rees Scully Mansukhani, LLP




                                     12                           outweighed [FRE 403 ]. Document
    101 W. Broadway, Suite 2000




                                     13                           requests and purported
       San Diego, CA 92101




                                                                  communications regarding same have
                                     14                           no probative value and risk unfair
                                     15                           prejudice and confusing of the issues.

                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                               -6-
                                          DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S EVIDENCE            Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 36-1 Filed 03/25/21 PageID.5943 Page 7 of 9




                                      1    Evidence Objected To            Basis for Objection               Ruling
                                      2   No. 6 - Richmond Decl. Irrelevant [FRE 401, 402].                   Sustained
                                          Exhibit N (ECF 31-1):  Document requests and purported
                                      3
                                          e-mail chain           communications regarding same have
                                      4                          no tendency to make a fact more or           Overruled
                                      5                          less probable than it would be without
                                                                 the evidence; and are of no
                                      6                          consequence in determining the
                                      7                          action.

                                      8                           Hearsay [FRE 801-802]. The
                                      9                           purported e-mails are out-of-court
                                                                  statements offered to prove the truth
                                     10                           of the matter asserted.
                                     11
                                                                  Probative value substantially
Gordon Rees Scully Mansukhani, LLP




                                     12                           outweighed [FRE 403 ]. Document
    101 W. Broadway, Suite 2000




                                     13                           requests and purported
       San Diego, CA 92101




                                                                  communications regarding same have
                                     14                           no probative value and risk unfair
                                     15                           prejudice and confusing of the issues.

                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                               -7-
                                          DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S EVIDENCE             Case No.3:20-cv-01925
                          Case 3:20-cv-01925-W-KSC Document 36-1 Filed 03/25/21 PageID.5944 Page 8 of 9




                                      1    Evidence Objected To            Basis for Objection               Ruling
                                      2   No. 7 – Richmond Decl. Irrelevant [FRE 401, 402]. The               Sustained
                                          ¶ 17 (ECF 31-1)        purported e-mails and opinions stated
                                      3
                                                                 therein have no tendency to make a
                                      4                          fact more or less probable than it           Overruled
                                      5                          would be without the evidence; and
                                                                 are of no consequence in determining
                                      6                          the action.
                                      7
                                                                  Hearsay [FRE 801-802]. The
                                      8                           purported e-mails are out-of-court
                                      9                           statements offered to prove the truth
                                                                  of the matter asserted.
                                     10
                                     11                           Probative value substantially
                                                                  outweighed [FRE 403 ]. The
Gordon Rees Scully Mansukhani, LLP




                                     12                           purported e-mails and opinions stated
    101 W. Broadway, Suite 2000




                                     13                           therein have no probative value and
       San Diego, CA 92101




                                                                  risk unfair prejudice and confusing of
                                     14                           the issues.
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                               -8-
                                          DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S EVIDENCE             Case No.3:20-cv-01925
                              Case 3:20-cv-01925-W-KSC Document 36-1 Filed 03/25/21 PageID.5945 Page 9 of 9




                                          1    Evidence Objected To            Basis for Objection               Ruling
                                          2   No. 8 - Richmond Decl. Irrelevant [FRE 401, 402]. The               Sustained
                                              Exhibit O (ECF 31-1):  purported e-mails and opinions stated
                                          3
                                              e-mail chain           therein have no tendency to make a
                                          4                          fact more or less probable than it           Overruled
                                          5                          would be without the evidence; and
                                                                     are of no consequence in determining
                                          6                          the action.
                                          7
                                                                      Hearsay [FRE 801-802]. The
                                          8                           purported e-mails are out-of-court
                                          9                           statements offered to prove the truth
                                                                      of the matter asserted.
                                         10
                                         11                           Probative value substantially
                                                                      outweighed [FRE 403 ]. The
    Gordon Rees Scully Mansukhani, LLP




                                         12                           purported e-mails and opinions stated
        101 W. Broadway, Suite 2000




                                         13                           therein have no probative value and
           San Diego, CA 92101




                                                                      risk unfair prejudice and confusing of
                                         14                           the issues.
                                         15
                                         16
                                         17                                          Respectfully submitted,

                                         18   Dated: March 25, 2021                  GORDON REES SCULLY
                                         19                                          MANSUKHANI
                                         20
                                                                                     By: /s/ Holly L.K. Heffner
                                         21
                                                                                         Richard P. Sybert
                                         22                                              Holly L.K. Heffner
                                                                                         Yan Ren
                                         23
                                                                                         Attorneys for Defendants DAVID
                                         24                                              MIKKELSON and BRAD
                                                                                         WESTBROOK
                                         25
                                         26
                                         27
1223480/57324360v.1                      28
                                                                                   -9-
                                              DEFENDANTS’ OBJECTIONS TO PLAINTIFF’S EVIDENCE             Case No.3:20-cv-01925
